Citation Nr: 1505100	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-18 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from February 1995 to July 2004. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied service connection for PTSD and service connection for depression with anxiety.

Notably, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the Veteran's claims for service connection for PTSD and an acquired psychiatric disorder were adjudicated separately by the RO in the March 2010 rating decision, in accordance with Clemons, the Board recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In May 2014, the Board, in part, remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran has a current acquired psychiatric disorder as a result of his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include unspecified anxiety disorder and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for an acquired psychiatric disability to include PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, PTSD, anxiety and depression are not classified as a psychosis, and therefore may not be granted on a presumptive basis. 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background and Analysis

The Veteran alleges that his psychiatric disorder is due to his experience in service, including the fact that his roommate was killed in Iraq two weeks after the Veteran returned to the States, witnessing a Humvee blow up 100 feet in front of him and exchanging fire with the enemy on two separate occasions.

In a March 2010 letter, a private psychologist noted that the Veteran described combat instances such as being fired upon several times.  The private psychologist noted that the Veteran described symptoms of anxiety, depression, some re-experiencing through memories and strong feelings of detachment or estrangement from others.  He also had restricted range of affect and sleep disturbance.  The private psychologist concluded that the Veteran met the DSM IV criteria for PTSD and recommended that he be rated for this condition.

The Veteran underwent a VA examination in March 2011.  He reported that he had problems with depression following his discharge from the Army.  The examiner noted that the Veteran served in Iraq as a Combat Engineer.  While in Iraq, he went on patrols and provided guard duty.  On one instance, he witnessed an explosive device blow up a Humvee in front of him.  The examiner indicated that the Veteran's claimed stressors were as likely as not related to fear of military or terrorist activity.  The diagnosis was an anxiety disorder not otherwise specified.  The examiner noted that no other mental disorders were found.  The examiner concluded that the Veteran's anxiety disorder was less likely than not related to his combat experiences in Iraq.  No rationale was provided.

Per the May 2014 Board instructions, the Veteran underwent a VA examination in November 2014.  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  The examiner had a diagnosis of unspecified anxiety disorder and alcohol use disorder in partial remission.  The examiner indicated that the symptoms attributable to unspecified anxiety disorder were anxious mood, ruminous thoughts and concerns.  Symptoms for his alcohol use disorder were ongoing use of alcohol as well as occupational/educational and relationship problems.  Both disorders shared the common symptoms of disturbances of sleep and concentration, increased irritability, reduced motivation and lowered energy.  The examiner also indicated that the Veteran's social and occupational impairment could not be meaningfully differentiated between his diagnoses of unspecified anxiety disorder and alcohol use disorder.  The Veteran reported that while in Iraq, he was shot at and also observed a Humvee that was hit by an explosive device.  He also witnessed the remains of an Iraqi police officer who had been shot.  He also indicated that a friend and two other soldiers he knew were all killed in a blast in Iraq after the Veteran had returned home.  The examiner found that the Veteran did not meet the full criteria for the full diagnosis of PTSD.  He did however meet the criteria for the diagnosis of unspecified anxiety disorder and it was at least as likely as not that the unspecified anxiety disorder was incurred in or aggravated by military service.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder to include both unspecified anxiety disorder and PTSD is warranted. 

Initially, in regards to an acquired psychiatric disorder other than PTSD, the Board notes that there is a current diagnosis of unspecified anxiety disorder; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are conflicting medical opinions on the question of whether the Veteran's anxiety disorder is a result of his active service.  The March 2011 VA examiner opined that the Veteran's anxiety disorder was less likely than not related to his combat experiences in Iraq.  However, the November 2014 VA examiner concluded that it was at least as likely as not that the unspecified anxiety disorder was incurred in or aggravated by military service. 

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The March 2011 and November 2014 opinions were based on an examination of the Veteran.
  
However, in this instance, the Board finds that the November 2014 opinion of the VA examiner to be the most probative.  While the March 2011 opinion found no relation between a current acquired psychiatric disability and service, as noted by the Board in the March 2014 remand, this examination was inadequate as the examiner did not address the March 2010 opinion of the private psychologist and did not provide a rationale for his negative nexus opinion.

Conversely, the November 2014 VA examiner provided a full rationale for his positive opinion regarding the relationship between the Veteran's acquired psychiatric disorder and his service to include a review of the March 2010 private opinion.

Consequently, the Board finds that the November 2014 favorable VA medical nexus opinion is of more probative value than the March 2011 negative medical opinion evidence.  

Accordingly, with resolution of reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for unspecified anxiety disorder.  

Regarding PTSD, the Board again notes that although both examiners felt that the Veteran had a psychiatric disorder related to service, the November 2014 VA examiner found that the Veteran did not meet the criteria for PTSD while the March 2010 private psychologist found that the Veteran had met the criteria for PTSD related to his in-service stressors.

While there are conflicting opinions as to whether the Veteran has PTSD or not, the Board again notes that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  Here, while the 2014 VA examiner and the 2010 private examiner differ as to the appropriate diagnosis, both agree that the Veteran's psychiatric disorder is attributable to service, and the Board feels that the relatively minor distinctions drawn in the VA examiner's report as to the appropriate diagnosis in should not stand in the way of the Veteran receiving award of service connection for his service-related illness.  Therefore, the Board concludes that the award of service connection for a psychiatric disorder should include PTSD.

In short, for the reasons and bases set forth above, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and unspecified anxiety disorder, is warranted.




ORDER

Entitlement to service connection for an acquired psychiatric disorder to include unspecified anxiety disorder and PTSD is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


